STATE OF LOUISIANA

           COURT OF APPEAL, FIRST CIRCUIT

GUSTAVE         J.    LABARRE,           JR.,        ET                                  NO.     2022    CW    0189
AL


VERSUS


OCCIDENTAL            CHEMICAL           COMPANY,                                               APRIL    8,    2022
ET   AL




In   Re:             Texas     Brine            Company,           LLC,     applying           for     supervisory
                     writs,         23rd             Judicial           District         Court,         Parish        of

                     Assumption,            No.       33796.




BEFORE:              WELCH,        THERIOT,           AND PENZATOI          JJ.



          WRIT       DENIED.


                                                                 MRT
                                                                 AHP



                     Welch,        J.,      dissents              and    would     grant        the    writ.         The

          case         management                order           issued     by      the         district           court

          applicable               to     this            trial        specifies       that      the     trial        is

          regarding           the         claims            of     Texas     Brine        Company,           LLC     for

          attorney' s              fees         and       costs        against     certain           insurers "       as

          alleged  pre -2012                    insurers          of    Texas     Brine".             Amounts       paid

          by Zurich American Insurance Company and American Guarantee
          Liability &                    Insurance               Company         pursuant         to     insurance
          policies        in        effect           between        March    2012        and    March        2013    are

          not        relevant       to     the        claims       at    issue    in     the    trial    scheduled

          on    April        20,        2022.         Accordingly,          I     would        grant    the    motion


          in     limine        filed            by    Texas        Brine    Company,           LLC     and    exclude

          evidence        of        payments              by     Zurich    American        Insurance      Company
          and        American           Guarantee               Liability &         Insurance          Company to
          Texas        Brine       Company,               LLC    pursuant    to     insurance          policies       in
          effect between March                        2012       and March       2013.




COURT      OF    APPEAL,           FIRST        CIRCUIT




      DEPUTY            ERK        OF    COURT

                FOR    THE     COURT